Wells, J.
Upon the statements of this bill of exceptions, we do not see why the sale for taxes did not pass to Knapp, the purchaser, the whole title to the land, including the improvements. After the right to redeem had expired, Knapp conveyed, by deed of release, to the demandants. The case shows no irregularity or invalidity in the proceedings. There is nothing in the case to require us to construe the deed from Knapp as a mere discharge of a lien, upon payment and redemption; especially against the finding of the court below.
If the demandants recover upon their title as heirs of John O’Brien, we find no error of law in the ruling at the trial. The tenant, during the life of his wife, never occupied under any claim of right or title in himself. His wife, having a right of dower, and the demandants, as children and heirs of John O’Brien, were in actual possession, occupying jointly according to their legal rights. Gen. Sts. c. 90, § 7. His possession or occupation was altogether in their right, and not at all adverse, until after the death of his wife. He cannot establish a claim for improveménts, therefore, on the ground of an actual holding for six years. Mason v. Richards, 15 Pick. 141. Wales v. Coffin, 100 Mass. 177.
Nor is his claim any better upon the ground of holding “ under a title which he had reason to believe good.” He never had any reason to believe that he had any title at all. It is of no avail that he “ thought his wife was the owner of the property.” He had no reason to think so. Wales v. Coffin, 100 Mass. 177. *363Saunders v. Robinson, 7 Met. 310. The court below has so found, and nothing appears to show that this finding was erroneous. The case must therefore go to an assessor to ascertain the amount of rents and profits to which the demandants are entitled.
The ruling of the court below, that the tenant is not entitled to be allowed compensation for his improvements is

Affirmed.